Citation Nr: 0205121	
Decision Date: 05/24/02    Archive Date: 06/03/02	

DOCKET NO.  97-18 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased evaluation for calcific 
tendinitis of the right shoulder on an extraschedular basis 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2001), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Robert K. Gruber, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota, which granted a 
10 percent schedular evaluation for the veteran's right 
shoulder disability.  The veteran, who had active service 
from April 1969 to April 1973, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.

An April 1999 BVA decision denied an evaluation in excess of 
10 percent for calcific tendinitis of the right shoulder on a 
schedular basis and remanded the claim for an increased 
evaluation on an extraschedular basis to the RO for 
additional development.  The case was subsequently returned 
to the Board for appellate review. 

A BVA decision dated in May 2000 denied an extraschedular 
evaluation for the veteran's right shoulder disability.  The 
veteran appealed the Board's May 2000 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in May 2001, the Court acknowledged the enactment 
of the Veterans Claims Assistance Act of 2000 and vacated the 
Board's May 2000 decision and remanded the case to the Board 
for consideration of the claim under the VCAA.  The case was 
subsequently returned to the Board for further appellate 
review.  





FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim and all relevant evidence available 
without the veteran's cooperation has been obtained by the 
RO.  

2.  An unappealed April 1999 BVA decision affirmed the RO's 
assignment of a 10 percent schedular evaluation for calcific 
tendinitis of the right shoulder.

3.  The veteran's service-connected right shoulder disability 
has not been shown to present an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSION OF LAW

The requirements for an extraschedular evaluation for 
calcific tendinitis of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.321(b)(1) and Part 4 (2001); 66 Fed. 
Reg. 45, 630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, as was noted in the Court's May 2001 
Order, in November 2000 the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  In this regard, the 
remand portion of the Board's April 1999 decision, the RO's 
October 1999 letter to the veteran, the December 1999 
Supplemental Statement of the Case and the Board's May 2000 
decision notified the veteran of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  The Board acknowledges that the Court's May 2001 
order serves to vacate the Board's May 2000 decision and its 
legal effect.  Nevertheless, the Board's prior discussion 
remains a matter of record and one that was clearly provided 
to the veteran.  Review of the now vacated decision discloses 
that the Board clearly articulated the relevant law and 
regulations and discussed these legal provisions in the 
context of the evidence then of record.  In other words, 
through the Board's May 2000 decision, the veteran has been 
provided notice of the evidence that would be required to 
substantiate his claim.  Lastly, when the claim was returned 
to the Board the veteran and his representative were advised 
of their right to submit any additional evidence or argument 
in connection with the current claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the Board Remanded this case to the RO in April 1999 
specifically to afford the veteran an opportunity to submit 
evidence to substantiate his claim for an extraschedular 
evaluation for his right shoulder disability.  In addition, 
the veteran has been afforded a VA examination in connection 
with his claim for an increased evaluation and relevant 
treatment records have been obtained.  The veteran and his 
representative have not made the Board aware of any 
outstanding evidence that should be obtained prior to further 
appellate review.  Accordingly, the Board finds that the VA 
has done everything reasonably possible to assist the veteran 
without his cooperation and that no further action is 
necessary to satisfy the requirements of the VCAA.  The case 
is now ready for appellate review.  

The veteran essentially contends that his service-connected 
right shoulder disability significantly affects his ability 
to perform substantially gainful employment.  The veteran 
asserts that his right shoulder disability interferes with 
his ability to work because he is right handed and unable to 
use that extremity without experiencing significant pain.  He 
maintains that he is unable to continue in his previous 
positions as a welder and nurseryman due to his right 
shoulder disability.  Therefore, a favorable determination 
has been requested.  

The criteria for an extraschedular evaluation are contained 
in 38 C.F.R. § 3.321 (2001).  

Ratings shall be based as far as 
practicable, upon the average impairment 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the undersecretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extraschedular evaluation commensurate 
with the average earning capacity 
impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is: A finding 
that the case present such an exceptional 
or unusual disability picture with such 
related factors as marked interference 
with employment or frequent periods of 
hospitalization as to render impractical 
the application of the regular schedular 
standards.  

38 C.F.R. § 3.321(b)(1).  

With respect to the evidence for consideration in connection 
with this claim, a report of a private physical examination 
performed in July 1995 shows the veteran reported that he was 
a welder/nursery man whose hobbies included walking, watching 
sports and videos and gardening.  It was indicated that the 
veteran had completed some college.  

The veteran was afforded a VA examination in April 1997 at 
which time he reported that he had had problems with his 
right shoulder since he had been in the military and that 
over the years it had gotten worse.  He indicated that he 
always experienced some low-grade discomfort, but there were 
times when it will exacerbate and really bother him for a 
week or so.  These episodes of flare-ups were becoming more 
frequent.  The veteran reported that he had trouble if he was 
lifting or carrying with his arm away from the body or if he 
were working overhead.  He reported that his right shoulder 
was bothered by using a hammer and indicated that the hand 
loses its grip at times.  

Physical examination disclosed that motion of the right 
shoulder was limited.  Flexion of the right shoulder was to 
143 degrees out of 180; extension was to 40 degrees out of 60 
degrees; abduction was to 108 degrees out of 180; external 
rotation to 88 degrees out of 90; and internal rotation was 
to 40 degrees out of 90.  The pain level was described as 6 
out of 10.  The examiner indicated that on active range of 
motion the veteran exhibited no objective evidence of pain, 
but did stop at the limits of discomfort and indicated 
verbally that it hurt at that point.  There was pain on 
passive internal and external rotation of the shoulder.  
There was no sensory loss or weakness of the arm or hand 
noted.  The assessment following the examination was chronic 
arthralgia of the right shoulder secondary to chronic 
tendinitis.  Symptoms worsened over time with functional loss 
by the veteran's description, including any overhead work or 
repeated lifting or carrying with the right arm.  It was 
noted that the symptoms had become more frequent over the 
last couple of years, but the shoulder had not precluded him 
from working since he had learned to modify his activities so 
as not to aggravate the pain.  

A VA Form 21-527 (Income-Net Worth and Employment Statement) 
dated in August 1997 shows the veteran reported that he had 
completed one year of college.  He also reported that he had 
not been hospitalized within the past 12 months.  

At a hearing held before a Hearing Officer at the RO in 
August 1997 the veteran testified as to the right shoulder 
symptomatology he experienced, the treatment he received and 
the functional limitations caused by his right shoulder 
disability.  He reported that he had lost time from work due 
to his right shoulder.  During the hearing, the veteran 
discussed his prior employment as a welder and in the nursery 
business raising roses.  The veteran then described his 
investigation concerning a new business raising geese, but 
concluded that it would be too expensive.  "I can't go into 
$200,000 in debt."  Transcript at 4.  

During a VA psychiatric examination performed in November 
1997, the veteran was noted to have a high school degree plus 
one year of college.  Occupationally it was recorded that the 
veteran worked as a welder from 1973 to 1987 and had worked 
in the nursery business from 1987 to 1995.  It was indicated 
that the veteran had not worked since 1995 and when asked why 
the veteran stated, "I don't know.  I don't have an answer."  
Following the examination the examiner indicated that the 
veteran demonstrated a definite impairment in his ability to 
focus on timely task completion and a definite impairment in 
his ability to tolerate increased mental demands and stress 
of the workplace, secondary to dysthymia.

Following a VA general medical examination performed in 
November 1997 the diagnoses were right shoulder 
acromioclavicular arthritis with impingement syndrome with 
pain radiating into the right arm, and weakness and numbness 
of the right hand and arm secondary to mild carpal tunnel 
syndrome.  The examiner expressed an opinion that the right 
hand carpal tunnel syndrome was not likely secondary to his 
service-connected right shoulder problem.  

The report of a VA examination performed in March 1998 
contained an occupational history updated from the November 
1997 VA examination.  It was noted that the veteran did 
volunteer work at the Hot Springs VA for a few months in 1997 
and also tried to start a produce business that failed in 
1997.  When asked why he had not worked essentially since 
1995, the veteran stated "I'm so depressed."  It was noted 
that the veteran had been involved in a nursery business from 
1987 to 1995.  

Following a VA general medical examination performed in May 
1998 the diagnoses were mild right carpal tunnel syndrome, 
elevated blood pressure, but no actual diagnosis of 
hypertension, gastroesophageal reflux disease, 
depression/dysthymia and multiple arthralgias of the 
shoulders, back, elbows, etc.  It was indicated that it 
seemed by the veteran's report that it was the depression 
that had caused him to not seek other jobs in the recent 
past.  

A July 1998 rating decision reflects a combined evaluation 
for all disabilities of 70 percent.  The disabilities which 
had been assigned evaluations include calcific tendinitis of 
the right shoulder, evaluated as 10 percent disabling; right 
carpal tunnel syndrome, evaluated as 10 percent disabling; 
fibromyalgia, evaluated as 40 percent disabling; dysthymia, 
evaluated as 30 percent disabling; and gastroesophageal 
reflux disease, evaluated as 10 percent disabling.  

Pursuant to the Board's April 1999 Remand, the RO sent the 
veteran a letter in October 1999 that asked him to submit any 
employment records he had to support his claim that the right 
shoulder condition affected his employment.  No response to 
that letter is associated with the claims file.  

A Supplemental Statement of the Case dated in December 1999 
furnished to the veteran informed him that the October 1999 
letter had been sent to him and that no reply had been 
received.

Following the May 2000 BVA decision and the Court's May 2001 
Order, a letter was sent by the Board to the veteran's 
representative in November 2001 advising him that he was 
entitled to submit additional argument and evidence in 
support of the veteran's appeal.  He was advised that if he 
elected to do so any additional argument or evidence should 
be forwarded to the Board within 90 days.  No additional 
evidence or argument has been received from the veteran's 
representative.  

After reviewing the evidence of record, the Board finds that 
the veteran's case does not present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular scheduler standards.  The veteran's right 
shoulder disability essentially manifests limitation of 
motion and pain, and the Schedule for Rating Disabilities 
contains Diagnostic Codes to evaluate the severity of 
shoulder limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (arm, limitation of motion of); 
Diagnostic Code 5200 (scapulohumeral articulation, ankylosis 
of).  There are also Diagnostic Codes to evaluate impairment 
of the humerus, clavicle, or scapula.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5202, 5203.  Thus, there are schedular 
criteria available to evaluate the veteran's particular 
disability.

In addition, the veteran's right shoulder has not been shown 
to require frequent periods of hospitalization for treatment 
or, in the Board's opinion, produce marked interference with 
employment.  While the veteran's right shoulder disability 
undoubtedly produces some impairment of earning capacity, it 
should be noted that the ratings assigned represent as far as 
can be practically determined, the average impairment in 
earning capacity.  The record also reflects that the veteran 
has additional disability in his right upper extremity, 
specifically right carpal tunnel syndrome, which the evidence 
reflects is not related to the service-connected disability.  
Significantly, the veteran has reported to VA examiners that 
he is unable to work because of his depressive disorder and 
following an April 1997 VA examination the examiner expressed 
an opinion that the veteran was not precluded from working 
due to his service-connected right shoulder disability.  

There is simply no evidence of record, beyond the veteran's 
contentions, that his right shoulder disability has produced 
marked interference with employment, and the medical evidence 
of record does not support the veteran's contentions.  The 
veteran and his representative were provided opportunities to 
submit additional evidence, in connection with the Board's 
April 1999 Remand and following the Courts May 2001 Order, 
but no additional evidence was submitted.

Accordingly, the Board finds that the requirements for a 
higher extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321 have not been met.  Specifically, the Board 
finds that, beyond the veteran's contentions, the 
preponderance of the evidence demonstrates that marked 
interference with employment is due to the previously 
reported nonservice-connected disorders and not the service-
connected right shoulder disability.  Accordingly, the appeal 
is denied.  


ORDER

An evaluation in excess of 10 percent for calcific tendinitis 
of the right shoulder on an extraschedular basis is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

